*12OPINION
PER CURIAM.
A jury convicted appellant of violation of the state securities act and, after finding appellant had previously been convicted of a felony, assessed punishment at confinement for twenty years. The trial court ordered the sentence to be served consecutive to a federal sentence previously assessed against appellant. The Court of Appeals affirmed the conviction. Cook v. State, 824 S.W.2d 634 (Tex.App.—Dallas 1991).
Appellant raises three grounds for review. After careful review we refuse appellant’s petition for review. However, as is true in every case in which discretionary review is refused, this refusal does not constitute endorsement or adoption of the reasoning employed by the Court of Appeals. Sheffield v. State, 650 S.W.2d 813 (Tex.Cr.App.1983). Specifically, we do not agree that failure to object waives any error in an order requiring sentences to be served consecutively. See Ex parte Voelkel, 517 S.W.2d 291 (Tex.Cr.App.1975). With this understanding, we refuse appellant’s petition for discretionary review.